     Case 2:21-cv-00778-PSG-SK Document 21 Filed 05/12/21 Page 1 of 2 Page ID #:70




1
     Todd M. Friedman (SBN 216752)
     Adrian R. Bacon (SBN 280332)
2    LAW OFFICES OF TODD M. FRIEDMAN, P.C.
3    21550 Oxnard St. Suite 780,                                              5/12/21
     Woodland Hills, CA 91367
4
     Phone: 877-206-4741
5    Fax: 866-633-0228                                                 LINK 20/ CASE ALREADY CLOSED

6
     tfriedman@toddflaw.com
     abacon@toddflaw.com
7    Attorneys for Plaintiff
8
                       UNITED STATES DISTRICT COURT
9
                      CENTRAL DISTRICT OF CALIFORNIA
10
                                            )               Case No.
11
      TERRY FABRICANT and LOUIS             )
12    FLOYD, individually and on behalf of )                2:21-cv-00778-PSG-SK
13
      all others similarly situated,        )
      Plaintiffs,                           )               NOTICE OF VOLUNTARY
14    vs.                                   )               DISMISSAL OF ACTION WITH
15    CONSTRUCTION MONITOR, L.L.C., )                       PREJUDICE AS TO PLAINTIFF
      and DOES 1 through 10, inclusive, and )               AND WITHOUT PREJUDICE AS
16
      each of them                          )               TO THE PUTATIVE CLASS. ;
17    Defendant.                            )                ORDER
18
                                            )
                                            )
19

20   NOW COMES THE PLAINTIFFs by and through their attorneys to respectfully
21   move this Honorable Court to dismiss this matter with prejudice as to plaintiff
22   and without prejudice as to the class. No Defendant has filed either an answer or
23   a motion for summary judgment at this time, and no Court order is necessary
24   pursuant         to             the               Fed.            R.        Civ.         P.
25   Respectfully submitted this 11th Day of May, 2021,
26
             IT IS SO ORDERED.                   By: s/Adrian R. Bacon Esq.
27
                                                      Adrian R. Bacon
                    5/12/21
28         DATED: _______________                   Attorney for Plaintiff

           _______________________
            U.S. DISTRICT JUDGE
                                           Notice of Dismissal - 1
     Case 2:21-cv-00778-PSG-SK Document 21 Filed 05/12/21 Page 2 of 2 Page ID #:71




1                            CERTIFICATE OF SERVICE
2
     Filed electronically on May 11, 2021, with:
3

4    United States District Court CM/ECF system
5
     Notification sent electronically on May 11, 2021, to:
6

7
     To the Honorable Court, all parties and their Counsel of Record

8

9                                           By: s/Adrian R. Bacon Esq.
                                                 Adrian R. Bacon
10
                                                 Attorney for Plaintiff
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                      Notice of Dismissal - 2
